Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 29, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

  162958 & (4)(5)(6)(12)(13)(15)(17)(18)                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  STACY L. ERWIN OAKES,                                                                                 Elizabeth M. Welch,
            Plaintiff,                                                                                                Justices

  v                                                                 SC: 162958
  SAGINAW COUNTY CIRCUIT COURT and
  SAGINAW COUNTY CLERK,
           Defendants.

  _________________________________________/

          On order of the Court, the motion to supplement brief is GRANTED. The motions
  for immediate consideration are GRANTED. The complaint for superintending control is
  considered, and relief is DENIED, because the Court is not persuaded that it should grant
  the requested relief. On its own motion, the Court has determined that the plaintiff has
  “habitually, persistently, and without reasonable cause engage[d] in vexatious conduct,”
  MCR 7.316(C)(3), so the plaintiff is prohibited from filing actions in this Court without
  the filing fee. The ex parte motion for consideration of complaint, the motion requesting
  issuance of TRO, the motion to withdraw pleadings, and the motion for courtroom
  assignment are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 29, 2021
         b0726
                                                                               Clerk